UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4163


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BURUDI JARADE FAISON, a/k/a Burudi Faison,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:19-cr-00027-GJH-1)


Submitted: November 24, 2020                                      Decided: January 5, 2021


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Burudi Jarade Faison, Appellant Pro Se. Gary Michael Morgan, Jr., Assistant United States
Attorney, Elizabeth G. Wright, OFFICE OF THE UNITED STATES ATTORNEY,
Greenbelt, Maryland, for Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Burudi Jarade Faison, proceeding pro se, appeals from his conviction for possession

of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g), and his resulting

77-month sentence. He also appeals from the sentence imposed upon revocation of a prior

supervised release term. We affirm Faison’s § 922(g) conviction and sentence and dismiss

the appeal from his revocation of supervised release.

                                             I.

       Faison first raises several arguments related to the Government’s motion to strike

language referring to one firearm from the indictment. We review a district court’s

decision striking certain language from an indictment for abuse of discretion. United

States v. Hartsell, 127 F.3d 343, 353 (4th Cir. 1997). Due process is not offended when an

amendment “drop[s] from an indictment those allegations that are unnecessary to an

offense that is clearly contained within it.” United States v. Miller, 471 U.S. 130, 144

(1985); see also United States v. Bledsoe, 898 F.2d 430, 432 (4th Cir. 1990) (changes that

do not alter an essential element to the prejudice of a defendant may be corrected by

amendment). Amendments to indictments implicate federal constitutional rights only

where the amendment changes the offense charged. Stirone v. United States, 361 U.S. 212,

217 (1960).

       In this case, the amendment did not change the offense charged. Faison was charged

with possession of a firearm by a convicted felon. While the indictment listed two firearms,

each firearm could independently sustain a conviction. Thus, the second firearm was

“merely surplusage,” and the stricken language was “unnecessary to and independent of

                                             2
the offense” charged. See Miller, 471 U.S. at 136. Because “the offense proved was fully

contained within the indictment” and nothing was added to the indictment, the district court

did not abuse its discretion in granting the Government’s motion to strike. Id. at 137.

       Faison also contends that the indictment was duplicitous.           An indictment is

duplicitous if it charges two offenses in one count; however, the simultaneous possession

of multiple firearms generally constitutes only one violation of § 922(g). United States v.

Robinson, 855 F.3d 265, 270 (4th Cir. 2017). In other words, a defendant violates § 922(g)

once when he possesses at one time and place “any firearm or ammunition,” 18 U.S.C.

§ 922(g); it does not matter if he has one, two, three, or more firearms. A defendant who

possesses firearms or ammunition at different times or places, on the other hand, commits

multiple violations of § 922(g). Robinson, 855 F.3d at 270. Here, Faison committed one

violation because he possessed the two guns at the same time and place, and the indictment

originally properly charged this single violation in one count.

       Next, Faison alleges that it was improper to charge him with a § 922(g) offense for

the stricken firearm, because that firearm did not have a serial number. As such, Faison

asserts that the proper charge would have been possession of a firearm without a serial

number. However, while certain conduct can support more than one criminal charge, there

was no error, and certainly no prejudicial error, in failing to bring an additional charge. In

addition, there was no error in initially including the descriptive language about the serial




                                              3
number, even though it was irrelevant to a § 922(g) charge; such description was mere

surplusage. See United States v. Hartz, 458 F.3d 1011, 1021-22 (9th Cir. 2006). 1

                                             II.

       We review a sentence for procedural and substantive reasonableness. Gall v. United

States, 552 U.S. 38, 51 (2007). We must first ensure that the district court did not commit

any “significant procedural error,” such as failing to properly calculate the applicable

Sentencing Guidelines range, failing to consider the 18 U.S.C. § 3553 factors, or failing to

adequately explain the sentence. Id. When reviewing the district court’s application of the

Guidelines, we review findings of fact for clear error and questions of law de novo. United

States v. Osborne, 514 F.3d 377, 387 (4th Cir. 2008). The burden is on the Government to




       1
         Faison also asserts that the district court should not have permitted evidence of the
firearm no longer included in the indictment. Federal Rule of Evidence 404(b) “allows
admission of evidence of the defendant’s past wrongs or acts, as long as the evidence is not
offered to prove the defendant’s predisposition toward criminal behavior.” United States v.
Sterling, 860 F.3d 233, 246 (4th Cir. 2017). However, “Rule 404(b) does not affect the
admission of evidence that is intrinsic to the alleged crime.” United States v. Webb, 965
F.3d 262, 266 (4th Cir. 2020) (internal quotation marks omitted). Prior bad acts are
“intrinsic to the charged offense when they are inextricably intertwined” with that offense,
meaning the prior bad acts “form an integral and natural part of the witness’s accounts of
the circumstances surrounding the charged offense.” United States v. Denton, 944 F.3d
170, 186 (4th Cir. 2019) (brackets and internal quotation marks omitted), cert. denied, 140
S. Ct. 2585 (2020).

        We conclude that the district court did not abuse its discretion in determining that
evidence regarding the second firearm was intrinsic. The two firearms were found together
on Faison. In fact, it was the fact that the stricken firearm was unusual, was seen under
Faison’s shirt, and lacked a serial number that alerted the officers to potential illegal
activity. Because testimony regarding the stricken firearm was necessary to tell the story
of the crime, there was no error in the admission of this evidence.


                                              4
establish by a preponderance of the evidence that a sentencing enhancement should be

applied. See United States v. Manigan, 592 F.3d 621, 628-29 (4th Cir. 2010).

       Faison first challenges the application of 3 criminal history points for a 1998

conviction. In 1998, Faison was convicted of failing to return leased property. He was

sentenced in Virginia state court to two years’ incarceration, with one year suspended, and

two years’ probation. 2 In 2003, he was sentenced to six months in prison and one year of

probation for violation of probation. Faison avers that neither sentence should have been

counted, given their age and length.

       Section 4A1.2(e)(1) of the U.S. Sentencing Guidelines Manual provides that

       [a]ny prior sentence of imprisonment exceeding one year and one month that
       was imposed within fifteen years of the defendant's commencement of the
       instant offense is counted. Also count any prior sentence of imprisonment
       exceeding one year and one month, whenever imposed, that resulted in the
       defendant being incarcerated during any part of such fifteen-year period.

Further, “[a]ny other prior sentence that was imposed within ten years of the defendant’s

commencement of the instant offense is counted.” USSG § 4A1.2(e)(2). However, in the

case of the revocation of probation, the original term of imprisonment should be added to

any term of imprisonment imposed upon revocation. The resulting total is then used to

compute the criminal history points for USSG § 4A1.1(a), (b), or (c). 3 USSG § 4A1.2(k).




       2
         For purposes of this issue, the suspended portion of the sentence is not counted as
part of the sentence of imprisonment. See USSG § 4A1.2(b)(2).
       3
        These sections impose 3 points for each prior sentence of imprisonment exceeding
one year and one month, 2 points for sentences exceeding 60 days, and 1 point for all other
sentences.

                                             5
       Here, Faison was released from prison sometime after September 5, 2003, when he

was sentenced to one year in prison for a probation violation. The instant offense occurred

on September 5, 2018, meaning that Faison’s release from prison was within 15 years of

the instant offense. In addition, the two sentences combined exceeded one year and one

month in prison. Accordingly, the combined sentences were properly scored. See United

States v. Romary, 246 F.3d 339, 342-43 (4th Cir. 2001) (finding that a revocation sentence

was punishment for the original offense, such that it was properly counted for career

offender purposes, even though original offense was not imposed within fifteen years of

the current offense); see also United States v. Glidden, 77 F.3d 38, 40 (2d Cir. 1996)

(applying USSG § 4A1.2(k) and approving criminal history points for combination of

original sentence and two violation of probation sentences, even though presumably the

individual sentences would have scored less).

                                             III.

       Section 2K2.1(b)(6) of the Guidelines provides for a four-level enhancement “[i]f

the defendant used or possessed any firearm or ammunition in connection with another

felony offense.” “‘Another felony offense,’ for purposes of subsection (b)(6), means any

federal, state, or local offense[] . . . punishable by imprisonment for a term exceeding one

year, regardless of whether a criminal charge was brought, or a conviction obtained.”

USSG § 2K2.1 cmt. n.14(C). Faison challenges his enhancement under this section.

       Here, the district court found that the felony was first degree assault, in violation of

Md. Code Ann., Crim. Law. § 3-202. Faison contends that this statute requires an actual

assault and attempt is not covered. Faison is mistaken. The statute states that “[a] person

                                              6
may not intentionally cause or attempt to cause serious physical injury to another.”

Because the statute explicitly includes attempt, the district court did not err in determining

that Faison’s conduct constituted first degree assault under Maryland law. 4

                                             IV.

       Faison argues that the district court improperly instructed the jury regarding his

justification defense. We review a district court’s decision to give a jury instruction and

the content of the instruction for abuse of discretion. See United States v. Abbas, 74 F.3d

506, 513 (4th Cir. 1996). When jury instructions are challenged on appeal, the issue is

whether, taken as a whole, the instructions fairly stated the controlling law. United States v.

Cobb, 905 F.2d 784, 788-89 (4th Cir. 1990) (noting that this court should not “conduct a

search for technical error”).

       The district court instructed the jury as follows:

       The defendant has raised as a defense that he was justified by necessity in
       committing the offense charged in Count One of the superseding indictment.
       If you find that the Government proved beyond a reasonable doubt that the
       defendant committed the offense charged, then you must consider whether
       the defendant’s actions were justified by necessity, as I will define that for
       you. If you find that the Government proved that the defendant committed
       the offense charged, and you also find that the defendant proved that he was
       justified by necessity in committing the offense, then you must find the
       defendant not guilty of the charge.

       4
          Faison also contends that his base offense level was improperly enhanced under
USSG § 2K2.1(a)(4)(B)(i) for possession of a weapon because the offense involved a
semi-automatic firearm capable of accepting a large capacity magazine. Specifically,
Faison alleges error in the failure to present this issue to the jury, thereby improperly
increasing his minimum sentence under Alleyne v. United States, 570 U.S. 99 (2013).
However, this factual finding did not alter Faison’s statutory sentencing scheme, and
Alleyne explicitly affirmed a district court’s broad sentencing discretion, informed by
judicial fact-finding. Id. at 116.

                                              7
       To find that the defendant’s actions were justified by necessity and, therefore,
       that he is not guilty of the offense charged in Count One of the superseding
       indictment, you must find that the defendant proved by a preponderance of
       the evidence each of the following four elements. First, that he was under
       unlawful and present threat of death or serious bodily injury; second, that he
       did not recklessly place himself in a situation where he would be forced to
       engage in criminal conduct; third, that he had no reasonable legal alternative
       to both the criminal act and the avoidance of the threatened harm. In deciding
       that element, the jury should consider whether the defendant took reasonable
       steps to dispossess himself of the weapon once the threat entitling him to
       possess it had abated. And, fourth, that there is a direct causal relationship
       between the criminal action and the avoidance of the threatened harm.

(E.R. 1966-67).

       Faison first contends that the district court improperly altered his defense from

“justification” to “justification by necessity.” However, Faison does not explain how this

was prejudicial to him, or how his “justification” defense differed from a “justification by

necessity” defense. We find that these terms are legally interchangeable. See, e.g., United

States v. White, 552 F.3d 240, 245-46 (2d Cir. 2009); United States v. Wofford, 122 F.3d

787, 789 n.1 (9th Cir. 1997).

       Faison also asserts that the language requiring dispossession was improper.

However, this was a proper statement of the law. See United States v. Ricks, 573 F.3d 198,

203 (4th Cir. 2009) (holding that “a defendant seeking a justification instruction must

produce evidence that he took reasonable steps to dispossess himself of the weapon once

the threat entitling him to possess it abated”). The dispossession language was merely an

example/explanation of the third element (with which Faison agrees) and was fully

consistent with Ricks. Accordingly, the district court did not abuse its discretion in this

regard.


                                              8
                                             V.

       Federal Rule of Criminal Procedure 29 requires that, “[a]fter the government closes

its evidence or after the close of all the evidence, the court on the defendant’s motion must

enter a judgment of acquittal of any offense for which the evidence is insufficient to sustain

a conviction.” Fed. R. Crim. P. 29. We review a denial of a Rule 29 motion de novo.

United States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005). In so doing, we must “sustain

a guilty verdict if, viewing the evidence in the light most favorable to the Government, it

is supported by substantial evidence.” Id. “[S]ubstantial evidence” is “‘evidence that a

reasonable finder of fact could accept as adequate and sufficient to support a conclusion of

a defendant’s guilt beyond a reasonable doubt.” Id.

       Faison contends that the district court should have granted his motions for judgment

of acquittal because he had presented evidence of each and every element of his

justification defense. However, whether a defense has been proven is an issue for the jury.

Judgments of acquittal are focused on whether the Government has produced sufficient

evidence to support a guilty verdict. Faison does not challenge the Government’s proof on

appeal, and thus, the district court did not err in denying his motions.

                                             VI.

       Faison contends that the district court lacked subject matter jurisdiction over his

conduct under the Tenth Amendment. He relies upon Bond v. United States, 572 U.S. 844,

848 (2014), in which the Supreme Court held that the Chemical Weapons Convention

Implementation Act (CWCIA) did not reach the purely local crime of simple assault. The

Supreme Court stated that, “[b]ecause our constitutional structure leaves local criminal

                                              9
activity primarily to the States,” courts “generally decline[] to read federal law as intruding

on that responsibility, unless Congress has clearly indicated that the law should have such

reach.” Id.

       Initially, Faison was not convicted under the CWCIA. Moreover, Faison’s criminal

offenses all fall within the Commerce Clause, and the Government in Bond forfeited an

argument that the CWCIA was constitutional as an exercise of Congress’s commerce

power. Id. at 854-55; see also United States v. Wells, 98 F.3d 808, 810-11 (4th Cir. 1996)

(holding that § 922(g) constitutional under Commerce Clause). Thus, Faison’s conduct

was properly prosecuted in federal court.

                                             VII.

       Finally, Faison challenges the length of the new supervised release term imposed

upon revocation of his supervised release. In a criminal case, a defendant must file his

notice of appeal within 14 days after the entry of judgment. Fed. R. App. P. 4(b)(1)(A).

The failure to comply with Rule 4(b)(1)(A) does not deprive this court of jurisdiction.

United States v. Urutyan, 564 F.3d 679, 685 (4th Cir. 2009) (“[T]he non-statutory time

limits in Appellate Rule 4(b) do not affect subject-matter jurisdiction.”).         However,

“[w]hen the Government promptly invokes the rule in response to a late-filed criminal

appeal, we must dismiss.” United States v. Oliver, 878 F.3d 120, 123 (4th Cir. 2017).

Accordingly, because the Government has challenged the adequacy of the notice of appeal

and because Faison’s notice of appeal was filed well after the expiration of the appeal

period, we dismiss the appeal as untimely.



                                              10
      Based on the foregoing, we affirm Faison’s § 922(g) conviction and resulting

sentence and dismiss his appeal from the revocation of his supervised release. We dispense

with oral argument because the facts and legal contentions are adequately presented the

materials before this court and argument would not aid the decisional process.

                                                                   AFFIRMED IN PART,
                                                                   DISMISSED IN PART




                                           11